DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   This Office Action is responsive to the Applicant’s Amendment filed on 2/04/2021, in which claims 12, 17, and 18 have been amended and entered of record.
3.   Claims 1-20 are pending for examination.

Response to Remarks/Arguments
4.    Claims 17 and 18 have been amended. Based on the amended claims, the objections of the claims are withdrawn.
5.    Applicant’s remarks on pages 9-10 of the Remarks section in the Amendment with respect to the rejections of claims 16 and 17 under the U.S.C. § 112(b) have been fully considered and persuasive, as independent claim 12 has been amended to include feature “block select signal” which recited in its associated dependent claims 16 and 17. Thus, the 35 U.S.C. § 112(b) rejections of the claims are withdrawn accordingly.

Allowable Subject Matter 
6.     Claims 1-20 are allowed.
7.    The following is a statement of reason for indication of allowable subject matter, as indicated in the previous Office Action dated 11/04/2020:   
        Regarding independent claim 1, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “a block voltage controller configured to control the block decoder and the voltage generator to: perform a channel initializing operation of discharging channel regions of the selected block and a shared block which is selected from among the second blocks according to the block select signal; and perform a word line floating operation on the selected block and the shared block after the channel initializing operation, and wherein the word line floating operation floats word lines of the selected block and the shared block to a positive bias”, and a combination of other limitations thereof as claimed in the claim. Claims 2-11 depend on claim 1.  
        Regarding independent claim 12, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “the method comprising: performing a main operation on the first block that is selected according to a block select signal among the first block and the second block; performing a channel initializing operation of discharging channel regions of the first block and the second block; and performing a word line floating operation of floating word lines of the first block and the second block to a positive bias after the channel initializing operation”, and a combination of other limitations thereof as claimed in the claim. Claims 13-20 depend on claim 12.      
8.     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
9.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571)270-1515.  The examiner can normally be reached on M-F 8:30AM - 5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRI M HOANG/Primary Examiner, Art Unit 2827